The undisputed proof shows that deceased, just before he turned to cross the road, was going "in the neighborhood of 10 miles or better" an hour. He was simply traveling on his roller skates back and forth on the highway in front of his home for pleasure. I cannot concur in holding that he was then "walking in the roadway" within *Page 94 
the meaning of this language as used in the statute. His progress was aided by artificial means. The roller skates attached to his shoes permitted him to travel at a rate of speed many times faster than he could walk. While it was necessary that he should use his limbs in propelling himself, one must also do so when riding a bicycle. In walking, the means of locomotion provided by nature are alone used. If the statute be so applied, it will require the driver of an automobile to trail behind a boy on roller skates until he shall voluntarily stop or reduce his speed and permit the vehicle to pass.
It was the duty of the defendant to exercise reasonable care, under the circumstances, independent of the statute. This question was submitted to the jury in instructions of which no complaint can be made.
I concur in holding that the other assignments present no reversible error.
The judgment should be affirmed.